On the first page of the policy this phrase appears: "Full Benefit from Date of Issue." Further on, in smaller type, a clause was inserted providing that in case the insured died from certain diseases named, within a year from the date of the policy, only one-half of the amount of the insurance would be paid. I am of the opinion that the language of the contract presents an ambiguity which made permissible the admission of the parol testimony offered by the respondent to show and explain its true meaning. On this ground I concur. SeeCooper  Griffin v. Cooke  Co., 122 S.C. 314;115 S.E., 312, and authorities cited therein.
MR. JUSTICE BLEASE concurs.